Citation Nr: 0030579	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-23 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 1994 rating action 
of the Buffalo, New York, Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  

In January 1997, the RO notified the veteran and his 
representative that a VA Form 1-9 (Appeal to Board of 
Veterans Appeals) which had been received from the veteran in 
March 1996 was untimely for purposes of perfecting an appeal 
of the March 1994 rating action that had denied service 
connection for PTSD.  A notice of disagreement, with respect 
to the issue of timeliness, was received in March 1997.  A 
statement of the case regarding that matter was issued in May 
1997, which was followed, in July 1997, by a substantive 
appeal.  In August 1998, the veteran provided testimony at a 
hearing conducted before the undersigned in Washington, DC.  

By a decision in November 1998, the Board determined that the 
veteran had filed a timely substantive appeal with respect to 
the March 1994 rating action which denied service connection 
for PTSD; the Board also remanded the case to the RO for 
further development of the issue on the merits.  Following 
the requested development, a supplemental statement of the 
case was issued in May 2000.  The appeal was received back at 
the Board in September 2000.  

The Board further notes that, in a May 2000 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
back disorder.  The veteran was notified of that 
determination, and of his procedural and appellate rights, by 
letter dated May 25, 2000.  The veteran has not submitted a 
notice of disagreement as to that determination.  Therefore, 
that issue is not in proper appellate status and will not be 
addressed by the Board at this time.  38 U.S.C.A. § 7105 
(West 1991).  

The veteran had been represented by the American Legion; 
however, in a statement in support of claim (VA Form 21-
4138), dated in October 1999, the veteran revoked his power 
of attorney on behalf of the American Legion.  


REMAND

The veteran contends that he has PTSD as a result of 
experiences during active service in Vietnam.  In this 
regard, we observe that, in the July 1993 VA examination 
report, and in the March/April 1993 VA Medical Center 
Discharge Summary on which the veteran was diagnosed as 
having PTSD, the veteran offered details of those events 
which he considered particularly stressful.  As noted above, 
the Board remanded this case in November 1998 and instructed 
the RO to attempt to substantiate the veteran's alleged 
stressors.  The list of stressors appears at pages 9 and 10 
of our November 1998 Remand.

Although the RO has attempted to verify the circumstances of 
some of the alleged stressors, it does not appear that an 
attempt has been made with regard to all of the claimed 
stressor events.  Significantly, while attempts have been 
made to obtain verification from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), the 
information of record does not reflect that the RO has made 
similar attempts through the Department of the Navy as to all 
of the events described.  Specifically, received in March 
1995 was a statement from [redacted], who stated that he 
was a good friend of the veteran while they were in the Navy; 
he noted that they were assigned to the 1st Cavalry Division 
at a firebase in Vietnam.  He reported being stationed on 
shore for 23 days, during which they performed perimeter 
guard duty of a camp one mile out; he stated that firefights 
erupted numerous times during those 23 days at the firebase.  
He reported that, due to the hostile conditions of the area, 
the ship had to be on combat readiness for the protection of 
the camp; he also noted that they occasionally received 
sniper fire and small arms fire from sampans, and they would 
return fire with their 50-caliber machine guns; subsequently, 
they would notice bodies and body parts floating in the 
water.  Mr. [redacted] reported that they encountered three near 
collisions while aboard the U.S.S. Larson.  

In a statement in support of claim (VA Form 21-4138) dated in 
July 1998, the veteran reported being stationed with the 1st 
Cavalry Division of the Army for approximately 28 days.  He 
reported being on patrol with other personnel in February 
1971, walking down past some elephant grass and coming upon a 
small riverbed, when the Vietcong attacked them; he indicated 
that, while the firefight did not last long, they sustained 
six casualties, including the man who was standing next to 
him, who was shot in the head.  The veteran related that he 
believed the name of the man standing next to him was 
"[redacted];" he explained that it was his belief that he could 
have been the one killed that day.  The veteran related that 
he can still see the look on that man's face, and will 
continue to relive that incident for the rest of his life.  

In the November 1998 remand, the Board instructed the RO to 
review the claims folder and prepare a summary of all of the 
claimed stressors, and then forward that summary to the 
USASCRUR.  A review of the record reveals that the RO 
attempted to verify the occurrence of the claimed in-service 
stressors through the USASCRUR.  An April 1999 report from 
the USASCRUR failed to support the occurrence of specific 
stressors claimed by the veteran.  This report showed that 
one or more of the stressor events alleged by the veteran had 
involved his ship, but during periods of time before he was 
assigned to that ship.  However, information or documentation 
regarding the extent of the veteran's claimed individual 
and/or unit combat involvement/participation with the 1st 
Cavalry at a firebase in Vietnam for 23 days in 1971, as well 
as the ambush during which he asserts six individuals in his 
patrol were killed or wounded, is not clear.  

It appears to the Board that the assignment of a Navy seaman 
to land-based patrol duty with an Army unit would be 
relatively unusual, and would have been documented in some 
way, had it actually occurred.  The records pertaining to the 
ship on which the veteran was officially stationed would not 
ordinarily document Army patrols, ambushes, casualties, etc., 
on Vietnamese soil.  Therefore, the Board believes that the 
RO should make another attempt to verify the veteran's combat 
exposure during his Vietnam service in February 1971, 
including assignment with the 1st Cavalry for a period of 23 
days at a firebase in Vietnam, as well as the occurrence of 
the other claimed non-combat-related stressors.  The veteran 
is invited to provide additional details or corroboration 
regarding the claimed stressors from alternate or collateral 
sources, to include letters from former service colleagues.  

In the aforementioned Board remand in November 1998, the RO 
was directed to afford the veteran a PTSD examination, and, 
if PTSD were found, the VA examiner was asked to identify the 
stressor(s) upon which he/she based any diagnosis of PTSD.  
According to an April 2000 VA examination report, the veteran 
was diagnosed with "a full PTSD syndrome."  The examiner 
stated that, in his opinion, the veteran's PTSD symptoms were 
directly related to his "Vietnam combat experiences."  
However, the examiner did not relate the diagnosis to any 
particular incident or stressor, and the military history 
recorded by the examiner does not specifically describe a 
single in-service stressor.  In fact, none of the stressors 
advanced by the veteran in his claim was discussed during the 
VA examination.

Although the Board is not competent to second-guess a 
qualified medical examiner's diagnosis of PTSD when the 
diagnosis is related to verified in-service stressors, we are 
required to return an examination report as inadequate, when 
the diagnosis is not expressly based upon valid stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The Board notes that, if the claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet.App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

We note that, in the supplemental statement of the case 
issued in May 2000, the RO quoted from 38 C.F.R. § 3.304(f) 
(1998), as to the criteria required to support a PTSD claim.  
However, during the pendency of the veteran's claim, there 
was an amendment to 38 C.F.R. § 3.304(f), which, in pertinent 
part, changed the requirement of "medical evidence 
establishing a clear diagnosis of the condition" to 
"medical evidence diagnosing the condition in accordance 
with [38 C.F.R. § 4.125(a)]."  See, e.g., Harth v. West, 14 
Vet.App. 1, 5 (2000).  The latter section does require 
diagnosis of PTSD by a medical examiner, consistent with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).  The 
amendment to section 3.304(f) was made effective from March 
1997.  See 64 Fed. Reg. 32,807 (1999).

In addition to modifying the criteria for diagnosing PTSD, 
the aforementioned regulatory change also removed the 
references to the Purple Heart and Combat Infantry Badge as 
indicia of combat involvement.  38 C.F.R. § 3.304(f) (2000) 
Subsequently, the VA General Counsel, in VAOPGCPREC 12-99 
(Oct. 18, 1999), addressed the subject of determinations as 
to whether a veteran "engaged in combat with the enemy" for 
purposes of 38 U.S.C. § 1154(b).  The General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Nothing in the language or history of 
the statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends upon 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

Judicial caselaw is clear that the question of whether the 
veteran was exposed to a stressor in service is a factual 
one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet.App. 406 (1991); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for adjudicators, and whether any stressors 
that occurred were of sufficient gravity to cause or to 
support a diagnosis of PTSD is a question of fact for medical 
professionals.  See West v. Brown, 7 Vet.App. 70 (1990).  

In this case, it appears that the RO determined that the 
veteran had not participated in combat, and that the evidence 
did not establish that a recognizable stressor experience 
occurred.  Those conclusions may be accurate, and we 
acknowledge that the veteran's failure to provide specificity 
as to the dates and places of his alleged stressors, and 
names of associated personnel, has made it difficult for the 
RO to carry out its stressor-verification task.  However, as 
noted above, the claims file does not reflect an full attempt 
to verify some of the veteran's claimed stressor(s).

The United States Court of Appeals for Veterans Claims has 
held that, when remand orders are not complied with, the 
Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998).  The case must 
therefore be remanded to the RO for verification of the 
claimed stressor(s).  See VA Adjudication Procedure Manual, 
M21-1, Part III, paragraph 5.14(b)(5).  

Finally, we note that Congress has recently passed, and the 
President has signed into law, legislation amending the 
statutory provisions relating to the development if claims.  
Several bills were involved in this process, but the 
legislation which now governs cases such as this is Public 
Law No. 106-475, entitled the "Veterans Claims Assistance 
Act of 2000." (Nov. 9, 2000).  In addition to the above 
noted law, the Veterans Benefits Administration has issued 
Fast Letter 00-87 (Nov. 17, 2000), providing interim guidance 
for claims processing until such time as regulations 
implementing the new statute are in place.  The Board is 
confident that the RO will take those recent claims-
adjudication enhancements into consideration in effectuating 
this Remand.  

For the aforementioned reasons, the case must again be 
REMANDED to the RO for the following action: 

1.  The RO should make another attempt to 
obtain verification, through the USASCRUR 
and/or the Department of the Navy, regarding 
the following: (1) the veteran's assignment 
with the 1st Cavalry for "23" days in 1971 
at a firebase in Vietnam; (2) an incident 
occurring in February 1971, in which a 1st 
Cavalry patrol unit including the veteran was 
ambushed by Vietcong, suffering at least six 
casualties, and a serviceman named "[redacted]" 
was shot in the head; and (4) a near 
collision between the USS Larson and the USS 
Bainbridge.  The USASCRUR and the Department 
of the Navy should be requested to conduct a 
search of all available and appropriate 
sources, and provide any information which 
might corroborate the above-noted events.  
Any information obtained should be associated 
with the claims file.  If the search efforts 
produce negative results, documentation from 
that facility to that effect should be placed 
in the claims file.  If it is not possible to 
verify these events, the official making that 
determination should so indicate for the 
record.  

2.  The RO should then schedule the veteran 
for a comprehensive VA psychiatric 
examination.  The three-volume claims folder, 
to include a copy of this Remand, must be 
made available to the examiner prior to the 
examination.  All indicated testing should be 
conducted.  The RO should provide the 
examiner with the summary of verified or 
otherwise accepted stressors, and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether exposure to a stressor in 
service has resulted in any current 
psychiatric symptoms.  The examiner should 
specifically include or exclude a diagnosis 
of PTSD, and should indicate any other 
psychiatric disorder which may be diagnosed.  
In the event the examiner finds that the 
veteran does not have PTSD, he or she should 
reconcile that conclusion with that of other 
examiners who may have differed with that 
conclusion.  If PTSD is diagnosed, the 
criteria upon which such diagnosis is made, 
including identification of the precipitating 
stressor(s), should be indicated.  The 
examiner must make any diagnosis of PTSD 
based upon the diagnostic criteria set forth 
in DSM-IV.  The complete rationale for all 
opinions expressed should be provided.  

4.  Upon completion of the above, the RO 
should review the evidence, and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete (for example, if 
any requested opinions are not provided), 
appropriate corrective action should be 
taken.  Stegall v. West, 11 Vet. App. 268, 
270-271 (1998).  

5.  Next, the RO should review the evidence 
of record and enter its determination as to 
whether service connection is warranted for 
PTSD.  If the determination remains adverse 
to the veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons and 
bases for the decisions reached.  They should 
then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
Remand the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this Remand are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


